Order entered January 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01079-CV

                  ANNE JANAI AND NEBO & FINCH, INC., Appellants

                                             V.

           SANFORD ROSE ASSOCIATES INTERNATIONAL, INC., Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-05695-2016

                                         ORDER
        Before the Court is appellants’ January 22, 2019 second motion to extend time to file

their brief. We GRANT the motion and ORDER the brief be filed no later than February 11,

2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE